
	

113 S1399 IS: To amend the Servicemembers Civil Relief Act to extend the interest rate limitation on debt entered into during military service to debt incurred during military service to consolidate or refinance student loans incurred before military service. 
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1399
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to extend
		  the interest rate limitation on debt entered into during military service to
		  debt incurred during military service to consolidate or refinance student loans
		  incurred before military service. 
	
	
		1.Interest rate limitation on
			 debt entered into during military service to consolidate or refinance student
			 loans incurred before military service
			(a)In
			 generalSubsection (a) of section 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527) is amended—
				(1)in paragraph (1),
			 by inserting on debt
			 incurred before service after Limitation to 6
			 percent;
				(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
				(3)by inserting
			 after paragraph (1) the following new paragraph (2):
					
						(2)Limitation to 6
				percent on debt incurred during service to consolidate or refinance student
				loans incurred before serviceAn obligation or liability bearing
				interest at a rate in excess of 6 percent per year that is incurred by a
				servicemember, or the servicemember and the servicemember's spouse jointly,
				during military service to consolidate or refinance one or more student loans
				incurred by the servicemember before such military service shall not bear an
				interest at a rate in excess of 6 percent during the period of military
				service.
						;
				
				(4)in paragraph (3),
			 as redesignated by paragraph (2) of this subsection, by inserting or
			 (2) after paragraph (1); and
				(5)in paragraph (4),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3).
				(b)Implementation
			 of limitationSubsection (b) of such section is amended—
				(1)in paragraph (1),
			 by striking the interest rate limitation in subsection (a) and
			 inserting an interest rate limitation in paragraph (1) or (2) of
			 subsection (a); and
				(2)in paragraph
			 (2)—
					(A)in the paragraph
			 heading, by striking as of
			 date of order to active duty; and
					(B)by inserting
			 before the period at the end the following: in the case of an obligation
			 or liability covered by subsection (a)(1), or as of the date the servicemember
			 (or servicemember and spouse jointly) incurs the obligation or liability
			 concerned under subsection (a)(2).
					(c)Student loan
			 definedSubsection (d) of such section is amended by adding at
			 the end the following new paragraph:
				
					(3)Student
				loanThe term student loan means the
				following:
						(A)A Federal student
				loan made, insured, or guaranteed under title IV of the Higher Education Act of
				1965 (20 U.S.C. 1070 et seq.).
						(B)A private student
				loan as that term is defined in section 140(a) of the Truth in Lending Act (15
				U.S.C.
				1650(a)).
						.
			
